

117 HR 4308 IH: Removing Federal Barriers to Offering of Mobile Wagers on Indian Lands Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4308IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Correa (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo remove Federal barriers regarding the offering of mobile wagers on Indian lands when the applicable State and Indian Tribe have reached an agreement, and for other purposes.1.Short titleThis Act may be cited as the Removing Federal Barriers to Offering of Mobile Wagers on Indian Lands Act.2.DefinitionsFor the purposes of this Act—(1)the term interactive wagering platform means a person or entity to the extent such person or entity offers lawful wagering over the internet, including through an internet website or mobile application; and(2)the term wager means the staking or risking by any person of something of value upon the outcome of an event, including the outcome of any portion or aspect thereof, upon an agreement or understanding that the person or another person shall receive something of value in the event of a certain outcome.3.IGRA mobile wagersFor purposes of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.) only, a wager made through an interactive wagering platform shall be deemed to be made at the physical location of the server or other computer equipment used to accept the wager, unless otherwise agreed to by a State and Indian Tribe.4.Preservation of States’ rightsWith respect to a wager accepted through a server or other equipment located on Indian lands (as defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)), the wager shall be considered to be exclusively occurring on Indian lands if—(1)the person placing the wager and the server or other computer equipment through which the wager is accepted are in the same State; and(2)the applicable State and Indian Tribe have entered into a Tribal-State compact under the Indian Gaming Regulatory Act.